           Case 1:19-cv-01136-APM Document 26-1 Filed 05/10/19 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

DONALD J. TRUMP; THE TRUMP ORGANIZATION,
INC.; TRUMP ORGANIZATION LLC; THE TRUMP
CORPORATION; DJT HOLDINGS LLC; THE DONALD
J. TRUMP REVOCABLE TRUST; and TRUMP OLD
POST OFFICE LLC,

                              Plaintiffs,

                     V.


ELIJAH E. CUMMINGS, in his official capacity as                           Civil Action
Chairman of the House Committee on Oversight and
                                                                    No. 1:19-cv-01136-APM
Reform; PETER KENNY, in his official capacity as Chief
Investigative Counsel of the House Committee on
Oversight and Reform; and MAZARS USA LLP,

                              Defendants,

COMMITTEE ON OVERSIGHT AND REFORM OF
THE U.S. HOUSE OF REPRENTATIVES,

                              Intervenor-Defendant.


                  Declaration of Jerry D. Bernstein in Support of Motion for
                       Jerry D. Bernstein to be Admitted Pro Hae Wee

       Jerry D. Bernstein makes the following declaration under 27 U.S.C. § 1746:

           1.   My full name is Jerry Daniel Bernstein.

       2.       I am an attorney at Blank Rome LLP, 1271 Avenue of the Americas, New York,

NY 10020.

           3.   My office telephone number is (212) 885-5511.

       4.       I am admitted to practice law in the following jurisdictions: (A) New York,

(B) U.S. District Court for the Eastern District of New York, (C) U.S. District Court for the

Southern District of New York, and (D) U.S. Court of Appeals for the District of Columbia

Circuit.



                                                 1
        Case 1:19-cv-01136-APM Document 26-1 Filed 05/10/19 Page 2 of 2




       5.      I am an active member in good standing in each of the jurisdictions listed in

paragraph 4.

       6.      I am also a member of the District of Columbia bar, but my membership is

inactive. My inactive membership with the District of Columbia bar is in good standing. I do not

engage in the practice of law from an office located in the District of Columbia.

       7.      I was previously admitted to practice law in the U.S. District Court for the District

of Columbia and the U.S. Court of Appeals for the Second Circuit, but I have not renewed my

admissions in those jurisdictions, and therefore, my admissions are no longer active.

       8.      I certify that I have not been disciplined or sanctioned by any bar or court.

       9.      I have not been admitted pro hac vice in this Court within the last two years.

       10.     I respectfully request that the Court allow me to be admitted pro hac vice in this

action on behalf of Defendant Mazars USA LLP. A proposed order is attached as Exhibit A.



I declare under penalty of perjury that the foregoing is true and correct.

Executed in New York, New York on May 10, 2019.



                                                                   C)· 7Z__;;;-
                                                              Jerry D. Bernstein




                                                  2
